DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a magenta dye-based ink composition comprising a combination of dyes consisting of (a) one or more red dye(s) and (b) a minor but effective amount of black dye, wherein a weight ratio of red dye(s) to black dye in the combination of dyes ranges from about 20:1 to about 100:1, and wherein the black dye is selected from the group consisting of lightfast black dyes that provide the magenta dye-based ink composition with a Delta E of less than 5. The prior art teaches similar ink compositions (see Blease et al. (US 2003/0051633). However, there is no suggestion or motivation to modify the prior art to arrive at the specifically claimed invention with the specific black dyes in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 9, none of the prior art fairly teaches or suggest a method for improving the print qualities of a magenta dye-based ink composition comprising: mixing a minor amount of black dye, selected from the group consisting of lightfast black dyes with one or more red dyes in a weight ratio of red dye to black dye of from about 20:1 to about 100:1 to provide a combination of dyes 
With respect to independent claim 15, none of the prior art fairly teaches or suggest a magenta dye-based ink composition comprising a combination of dyes consisting of (a) one or more red dye(s) and (b) a minor but effective amount of black dye, selected from the group consisting of lightfast black dyes, wherein a weight ratio of red dye(s) to black dye in the combination of dyes ranges from about 20:1 to about 100:1, wherein the amount of black dye in the ink composition ranges from about 0.05 to about 0.25 percent by weight based on a total weight of the ink composition to provide the magenta dye-based ink composition having a Delta E of less than 5. The prior art teaches similar methods (see Blease et al. (US 2003/0051633). However, there is no suggestion or motivation to modify the prior art to arrive at the specifically claimed invention with the specific black dyes in combination with the other limitations of the claim. As such independent claim 15 is seen as novel and non-obvious over the prior art, and deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner




/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734